Name: Commission Regulation (EEC) No 3540/89 of 27 November 1989 laying down supplementary provisions on preventive distillation of wine for the 1989/90 wine year
 Type: Regulation
 Subject Matter: food technology;  documentation;  beverages and sugar
 Date Published: nan

 28 . 11 . 89 Official Journal of the European Communities No L 347/25 COMMISSION REGULATION (EEC) No 3540/89 of 27 November 1989 laying down supplementary provisions on preventive distillation of wine for the 1989/90 wine year HAS ADOPTED THIS REGULATION : Article 1 The following supplementary provisions shall apply in Greece to preventive distillation introduced by Regulation (EEC) No 2485/89 : The area to be used when calculating the quantity of table wine or wine suitable for yielding table wine which Greek producers may have distilled shall be obtained by dividing the quantity given as wine in the table wine column of the production declaration which they have presented pursuant to Commission Regulation (EEC) No 3929/87 (4) by 65. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common oragnization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 38 (5) thereof, Whereas, with a view to applying Commission Regulation (EEC) No 2485/89 of 14 August 1989 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1989/90 wine year (3), it is necessary to know the areas cultivated for production, in order to determine the quantity which producers may have distilled ; whereas a high number of Greek producers do not have the necessary data owing to the adminis ­ tration's delay in introducing the planned administrative structures ; whereas, so that the abovementioned producers are not prevented from qualifying under the measure, provision should be made for the reference areas to be determined on the basis of a flat-rate yield for Greece as a whole ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 84, 27. 3 . 1987, p. 1 . Ã  OJ No L 128, 11 . 5. 1989, p. 31 . 0 OJ No L 238, 15. 8 . 1989, p. 21 . (4) OJ No L 369, 29. 12. 1987, p. 59 .